63 N.J. 593 (1973)
311 A.2d 178
BERTHA SCHRAMM AND GEORGE SCHRAMM, PLAINTIFFS'-RESPONDENTS,
v.
ARSENAL ESSO STATION, DEFENDANT-RESPONDENT, AND KRAUSZER'S VENDING, INC., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 5, 1973.
Decided November 20, 1973.
Mr. Herbert Klein argued the cause for appellant Krauszer's Vending, Inc. (Messrs. Krieger and Klein, attorneys; Mr. William J. Pollinger on the brief).
Mr. Philip M. Lustbader argued the cause for respondent Arsenal Esso Station. (Philip M. Lustbader, David Lustbader, a Professional Corporation, attorneys).
PER CURIAM.
The judgment is affirmed substantally for the reasons expressed by the Appellate Division. Schramm v. Arsenal Esso Station and Krauszer's Vending, Inc., reported at 124 N.J. Super. 135 (App. Div. 1973).
For affirmance  Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD and Judge CONFORD  6.
Opposed  None.